IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                                No. 00-30596
                              Summary Calendar



      MARY ANN STEPHENS; SHILBY STEPHENS;
      SHARON SKIPPER; ROBERT SKIPPER,

                                                   Plaintiffs-Appellants,

                                    versus

      CIBA GEIGY CORP., Etc., ET AL.,

                                                   Defendants,

      CIBA GEIGY CORP., KENNETH A. DEVUN;
      EDITH TEMPLET; ROBERT MASSEY BABB;
      CHEMICAL COMPANIES, Unknown; INSURANCE
      COMPANIES, Unknown; UNITED STATES
      FIDELITY & GUARANTY INSURANCE CORP.,

                                                   Defendants-Appellees.


                 Appeal from the United States District Court for
                        the Middle District of Louisiana
                           (USDC No. 98-CV-27-B)
         _______________________________________________________
                                March 28, 2001

Before REAVLEY, JOLLY and JONES, Circuit Judges.
PER CURIAM:*

       Plaintiffs-appellants Shelby and Mary Ann Stephens and Robert and Sharon

Skipper appeal from summary judgment against them on their personal injury claims;

however, they direct no response to the rulings of the trial court. Applying Louisiana

law, the district court held that the one year prescriptive period had run as to both

appellees and that appellants failed to show that the period had been suspended. In

addition, the district court held that the claims of Shelby and Mary Ann Stephens and

Robert Skipper against Ciba Geigy, Inc. are precluded by the doctrine of res judicata. We

agree that summary judgment is appropriate for these reasons.

       AFFIRMED.




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                               2